Citation Nr: 1705501	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or depression.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or herbicide exposure.  

4.  Entitlement to service connection for a skin disorder, claimed as dermatitis and/or actinic keratosis, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder disability.  

6.  Entitlement to an evaluation in excess of 10 percent prior to April 26, 2012, in excess of 20 percent prior to September 5, 2014, and in excess of 30 percent thereafter for a torn rotator cuff with degenerative joint disease of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran originally made, but then withdrew in writing, a request for a hearing before a Veterans Law Judge.  In April 2012, he testified before a Decision Review Officer seated at the RO.  A transcript of that hearing has been associated with the record.  

The Veteran has filed separate service connection claims for depression and for PTSD.  Because, however, the record contains multiple and overlapping psychiatric diagnoses, these have been combined into a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  For a similar reason, the Veteran's separate service connection claims for dermatitis and actinic keratosis have likewise been combined into a single issue.  Id.  

These issues were previously before the Board in July 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a psychiatric disorder, a skin disorder, hypertension, and a left shoulder disorder, and an increased rating for right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in Korea.  

2.  The Veteran has a current diagnosis of diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was incurred as a result of herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Service Connection - Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, which he claims is the result of exposure to herbicides during service in Korea.   Review of the medical record confirms a current diagnosis of diabetes; thus, the Board next addresses his primary contention that he was exposed to herbicides while serving in Korea when he entered the DMZ on several occasions. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran has claimed service connection as a result of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  

Furthermore, 38 C.F.R. § 3.307 (a)(6)(iv) states that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service personnel records confirm service in Korea from approximately August 1969 to February 1970.  His military occupational specialty (MOS) was as a helicopter repairman.  While in Korea, he was assigned to Company E, 707th Maintenance Battalion, in support of the 7th Infantry Division.  The Veteran submitted several statements in support of his claim noting that he worked along the DMZ while he was stationed in Korea.  Specifically, he claims that while stationed at a small base north of Camp Casey, he had to leave the base on many occasions to perform helicopter repair in or near the DMZ.  He specifically states he visited the DMZ on one occasion to recover a downed helicopter, and he has submitted photographs in support of that claim.  He has also submitted statements from fellow soldiers confirming his presence in or near the DMZ.  

The RO submitted a request for information to the Department of Defense to verify his service in Korea and presence in the DMZ; however, the records did not indicate any specific histories of members of the Veteran's unit performing any specific duties along the DMZ.  

The Board acknowledges that the Veteran was not part of those units specifically determined to have operated in or near the DMZ.  When considering the Veteran's MOS as a helicopter repairman, his unit's proximity to the DMZ in or around Camp Casey, the statements supporting his claim from his fellow soldiers, and the lack of evidence provided by the Department of Defense contradicting the Veteran's claims, there is sufficient evidence in the Veteran's favor to confirm that he was exposed to herbicides during his time in Korea during the Vietnam War.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  

Accordingly, according him the full benefit of the doubt, the Veteran is presumed to have been exposed to herbicides.  As diabetes mellitus qualifies for presumptive service connection for herbicide exposure, and resolving all doubt in favor of the Veteran, entitlement to service connection on a presumptive basis is warranted.  


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

Service Connection and Increased Rating

The Veteran seeks service connection for hypertension and for psychiatric, skin, and left shoulder disorders, and an increased rating for a service-connected right shoulder disorder.  Subsequent to the most recent Supplemental Statement of the Case, issued in March 2016, additional pertinent lay and medical evidence was received by VA.  

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  While the Board is cognizant that 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105 (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Here, the Veteran's substantive appeal was received on July 12, 2011, and therefore, the provision of automatic waiver is not applicable in this case.  

This procedural right of initial AOJ review has not been waived by the Veteran or representative; while the Veteran was sent a December 2016 letter requesting he complete such a waiver, no response to this correspondence has, to date, been received.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, these issues will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the March 2016 Supplemental Statement of the Case that pertains to the claims or issues on appeal, including but not limited to VA treatment records from 2008 through 2016 at the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana.  After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claims on appeal to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


